 HERTZKA AND KNOWLESHertzka and KnowlesandOrganization of Architectur-alEmployees,Local 2001,United Brotherhood ofCarpenters and Joiners of America,AFL-CIOHertzka and KnowlesandRichardE. Nyros,Petition-er, and Organization of Architectural Employees,Local 2001,United Brotherhood of Carpenters andJoiners of America,AFL-CIO. Cases 20-CA-7968and 20-RD-824September 28, 1973DECISION, ORDER, AND DIRECTION OFSECOND ELECTIONBy MEMBERSFANNING, KENNEDY, AND PENELLOOn May 30, 1973, Administrative Law Judge Her-man Corenman issued the attached Decision in thisproceeding, and on May 31, 1973, he issued an adden-dum correcting the transcript. Thereafter, Respon-dent filed exceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision and Addendum in light of the excep-tions and brief and has decided to affirm the rulings,findings, and conclusions of the Administrative LawJudge I and to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that Respondent, Hertzka and Knowles, SanFrancisco, California, its officers, agents, successors,and assigns, shall take the actions set forth in saidrecommended Order.IT IS FURTHER ORDERED that the election conductedon December 6, 1972, in Case 20-RD-824 be set asideand that this proceeding be, and it hereby is, remand-ed to the Regional Director for Region 20 for thepurpose of conducting a new election at such time as1The Respondent has excepted to certaincredibilityfindings made by theAdministrative Law Judge.It is the Board's establishedpolicynot to overrulean Administrative Law Judge's resolutions with respect to credibility unlessthe clear preponderance of all of the relevant evidence convinces us that theresolutions are incorrect.StandardDry WallProducts,Inc.,91 NLRB 544,enfd. 188 F.2d362 (C.A. 3, 1951). We havecarefully examined the recordand find no basis for reversing his findings.191he deems that circumstances permit the free choice ofa bargaining representative.[Direction of second election andExcelsiorfoot-note omitted from publication.]DECISIONSTATEMENT OF THE CASEHERMAN CORENMAN, Administrative Law Judge: A hear-ing in the above-entitled proceeding was held before me onMarch 22, 23, and 26,1973, at San Francisco, California, ona complaint of the General Counsel against Hertzka andKnowles, herein called the Respondent. The complaint, is-sued January 16, 1973, pursuant to charges filed by theUnion January 10, 1973, alleges violations of Section8(a)(1)and (2) of the Act.Under date of January 23, 1973, the Regional Directorfor Region 20 of the Board consolidated for hearing with theunfair labor practice case the issues presented by theUnion's Objections 1, 3, 4, and 5 to conduct affecting theresults of the election held on December 6, 1972, in Case20-RD-824.All parties were afforded full opportunity to appear, tointroduce evidence, to examine and cross-examine witness-es, and to argue orally on the record. Briefs, which havebeen carefully considered, were filed by the General Coun-sel and the Respondent. Upon the entire record, and frommy observation of the witnesses, I make the following:FINDINGS OF FACT1.THEBUSINESSOF THE RESPONDENTHertzka and Knowles, herein called the Respondent, is aCalifornia corporation engaged in the business of providingarchitectural services with its principal place of business atSan Francisco, California. During the past year Respondentreceived in excess of $500,000 for the performance of serv-ices to various clients and, in the course and conduct of itsbusiness operations, performed services valued in excess of$50,000 for the Pacific Gas and Electric Company, a publicutility providing electricity and gas to the public in the Stateof California. During the past year Pacific Gas and ElectricCompany, in the course and conduct of its business opera-tions, received gross revenues in excess of $250,000 andpurchased and received supplies valued in excess of $50,000directly from suppliers located outside the State of Califor-nia.Respondent is, and at all times material herein hasbeen, an employer engaged in commerce and in operationsaffecting commerce within the meaning of Section 2(6) and(7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDOrganization of Architectural Employees,Local 2001,United Brotherhood of Carpenters and Joiners of America,AFL-CIO,herein called the Union,is a labor organizationwithin the meaning of Section 2(5) of the Act.206 NLRB No. 32 197DECISIONSOF NATIONALLABOR RELATIONS BOARDIII. THE ALLEGED UNFAIR LABOR PRACTICESA. Background,The Union won a Board election and was certified by theBoard on September 15, 1971, as the exclusive collective-bargaining representative for a unit of Respondent's profes-sional architectural employees.Negotiations did not resultin an agreement. The employees voted to strike on Novem-ber 2,1972, but withheld strike action after the decertifica-tion petition was filed.On November 3, 1972,architecturalemployee Richard Nyros filed a decertification petitionwith Region 20 of the Board in Case 20-RD-824. A secretballot election was conducted by the Board on December6, 1972,which the Union-lost by a vote of 11 for unionrepresentation and 14 against.The Union filed timely objec-tions to conduct affecting the results of election on Decem-ber 8,1972.After due investigation of the Union'sobjections,the Regional Director for Region 20 overruledObjections 2 and 6 and ordered a hearing on Objections 1,3, 4, and 5.Nyros and other architectural employees arranged a ser-ies of meetings during the noon luncheon hour on theRespondent's premises so that the architectural employeescould cast an informed vote at the impending December 6election.All of these meetings were attended by one or moremanagerial representatives,in addition to the rank-and-fileemployees.The first meeting was held on November 13,1972. Peter Ekstein,the Union's executive secretary,but notan employee of the Respondent,was invited by Nyros toexplain the Union's point of view to the employees at theNovember 13 meeting,and the entire hour was spent byEkstein in presenting the Union's side for employee repre-sentation.A second meeting of the employees was held onNovember 15, 1972.Three architects in the employ of Skid-more,Owings and Merrill,herein called SOM, an architec-tural firm,were invited by Nyros and two other Hertzka andKnowles architectural employees to speak to the employeesat this November 15 meeting and explain to them a commit-tee plan of organization at SOM which had been utilized asan alternative to union representation.Nyros introducedthese three employees who explained the so-called policycouncil or committee system instituted at SOM after theUnion had lost an election at SOM. Respondent'smanage-ment representative,Robert Tobin,who attended the No-vember 15 meeting along with management RepresentativeGeorge Hanna,admits he asked some questions of the SOMemployees during the course of their talk explaining thepolicy council.Tobin recalled that he asked how the policycouncil was instituted and how the representatives wereelected.Tobin also asked of the SOM people if theachievements of the policy council at SOM could not alsobe applied to Hertzka and Knowles.According to the credi-ble testimony of Union Representative Peter Ekstein,corro-borated in substance by other witnesses who attended theNovember 15 meeting,Tobin asked the question during theNovember 15 meeting, "Don't you think the Policy Councilcan achieve at Hertzka and Knowles what the Union canachieve?" A third meeting was held on November 29 whichwas attended by the Hertzka and Knowles architecturalemployees,as well as by Managerial Representatives BobTobin,George Hanna,and Ted Stolte,and Union Repre-sentative Peter Ekstein.Respondent's management repre-sentative George Hanna spent the entire hour in reviewingthe Union's contract proposals,one by one,and explainingthe Respondent's position in the matter.Hanna also chosethis November 29 meeting to argue against union represen-tation,remarking,among other things, that the CarpentersUnion did not understand the problems of architects, thatonce a contract was signed,no changes could be made, andthat the Respondent could be required to open its books atthe Union's demand if the employer claimed inability topay.B.The December1, 1972,MeetingThe next meeting was held on December 1, 1972. It wasattended by the architectural employees and by all membersof management;namely,the two senior partners, WayneHertzka and William Knowles,and by Vice Presidents To-bin, Hanna,and Stolte.At this December 1 meeting GeorgeHanna continued reviewing the Union's contract proposalas he had done at the November 29 meeting.It is withrespect to the December 1 meeting that the GeneralCounsel's complaint alleges that Respondent's supervisorsmade remarks violative of Section 8(a)(1) of the Act asfollows:namely,(1)Knowles threatened employees thatRespondent would close its plant in the event the employeesdesignated the Union to continue as their collective-bar-gaining representative in the forthcoming Board election;(2) Hertzka and/or Tobin threatened employees that,if theydid not decertify the Union in a forthcoming Board elec-tion,Respondent would reduce the number of its employ-ees; (3)Tobin and/or Hanna,and/or Hertzka promised itsemployees that Respondent would create committees forthe purpose of bargaining collectively with Respondent re-garding wages,hours, and other terms and conditions ofemployment in order to induce the employees to voteagainst the Union in the forthcoming Board election.At the December 1 meeting,I find,based on the credibletestimony of Klein and Peter Ekstein,corroborated byothers who attended the December 1 meeting,that Manage-rialRepresentative Tobin stated to the employees that apolicy council similar to that at SOM could be affected asa conceivable alternate to the Union at Hertzka andKnowles "and we could deal with the problems wholly inthe office without any outside assistance."Tobin also re-minded the employees assembled at the meeting of the spo-radic nature of an architect's employment and the necessityto move from one job to another,and in this connectionTobin told the employees that they might encounter diffi-culty in finding work with other architectural firms if it wereknown they had come from a unionized office. At this juncture in Tobin's talk,Union Representative Peter Ekstein,who is not an employee of Hertzka and Knowles,made theremark that this was a threat to "black list"or "black ball."Tobin did not reply.Tobin also told the assembled people,according to the credible testimony of employee Klein, cor-roborated in substance by others who attended the Decem-ber 1 meeting,that "inasmuch as all of the Hertzka andKnowles clients are corporate clients,that in the event theUnion was successful,this was an area of work which might HERTZKA AND KNOWLESvery well dry up or words to that effect." According toKlein's credible testimony, Tobin also told the assembledgroup that in the event corporate work ceased this wouldhave an adverse effect on the company; work of a lessersignificance would have to be sought and this would resultin a probable reduction in staff because of the lesser amountof work. Employee Smith credibly testified that senior part-ner Wayne Hertzka, who also attended the December 1meeting, told the group following Tobin's remarks that "theonly clients he knew how to get were commercial clients,and that if the Union were voted in or if this was a unionoffice, this would reflect to the clients, and the clients wouldprobably not be in favor of giving work to our office be-cause we were union; most businessmen are avidly againstunions." According to Smith's credible testimony, Hertzkawent on to say at the December 1 meeting "that the workwould probably be reduced . . . and we would all sufferfrom it . . . we would have to reduce the staff."Senior partner William Knowles also attended the De-cember 1 meeting and responded to a question about theRespondent's altruism. According to the credible evidenceof employee-architect John Klein who is corroborated insubstance by other people who were present at the Decem-ber 1 meeting, Knowles explained to the assembled groupan arrangement between himself and Mr. Hertzka to gradu-ally turn over ownership to the senior members of the cor-poration.' Knowles told the group that from an economicpoint of view neither he nor Mr. Hertzka had to work fora living and he wanted to transfer the ownership to keep thefirm in operation. Knowles said he felt a responsibility tothe profession and to the people at Hertzka and Knowles.Klein credibly testified further that Knowles spoke furtherabout the mechanics of turning over the firm and said that,as far as he and Hertzka were concerned, they did not haveto continue working-"he could close the doors at anytime."According to Klein's credible testimony, whenKnowles made the remark that "he could close the doors atany time," this aroused Union Representative Peter Eksteinwho engaged in a brief exchange of words with Knowleswhich Klein was unable to catch. According to Klein's cred-ible testimony, corroborated by others who testified,Knowles appeared quite angry and took a step toward Ek-stein, and Hertzka laid his hand on Knowles' arm to restrainhim.Architect employee Dennis Smith, who was also presentat the December 1 meeting, testified that, in-describing themanagement agreement to transfer the firm to the vice pres-idents,Knowles stated that Hertzka and himself did nothave to continue the firm, "they could have closed the doorsdown at any time, but they felt obligated to pass the firmon to the employees." According to Smith's credible testi-mony, it was at this point that Ekstein responded toKnowles' statement as follows: "What you are doing isthreatening to fire everybody in this firm and that is anunfair labor practice." 2 Smith testified credibly that, duringiMr. Knowles was referring to an agreement made February 3, 1969,wherein Mr. Hertzka and Mr. Knowles, who owned all the stock of thecorporation,had agreed to sell the corporate stock to the five vice presidents,namely, Tobin,Dolim, Dean,Hanna, and McDonald,for a purchase priceof not less than$250,000.193this brief exchange with Ekstein, Knowles in a loud, angryvoice "commented about the fact the people in the officewanted a union for the sake of having a union and thatwhen we affiliated with the carpenters, we were playing witha loaded stick of dynamite-that was liable to blow us allup." Smith testified credibly further that, after a remarkfrom Peter Ekstein which angered Knowles just a little bitmore, Bill Knowles turned around and tapped WayneHertzka on the shoulder and said, "Come on, Wayne, wedon't have to put up with this. We can close down. We don'thave to worry about this stuff." 3 It appears from the testi-mony of several witnesses that, immediately followingEkstein's remarks, there was a considerable undercurrent oftalk by several people. Ekstein, himself, concedes he did nothear what Knowles said to Hertzka, but it was observed thatKnowles was engaged in conversation with Hertzka.On the basis of all the testimony bearing on Knowles'remarks to Hertzka after the exchange of words betweenKnowles and Ekstein, I have observed that no one contra-dicts Smith's testimony as to what was said by Knowles toHertzka, but other witnesses either do not remember or didnot hear the words because of the noise from other voices.I am persuaded that the remarks testified to by Smith weremade by Knowles to Hertzka in a pique of anger after hisexchange with Ekstein. Hertzka testified he did not remem-ber Knowles saying anything. Knowles conceded, however,that he might have said to Hertzka, "Let's go-we don'thave to take this."Similar to the remarks made by Tobin to the people at theDecember 1 meeting, Management Representative Stoltealso told them, according to De Paoli's credible and corro-borated testimony, that he had been asked by potentialclients whether or not the office was union, and he said hehad been answering no, and he felt relieved he could say no.Stolte also told the assembled group that in the pursuit ofwork, quite often firms are rejected or not accepted forspecific jobs "and that you really never know why you areturned down for a job." Hertzka made the closing remarksat the December 1 assembly according to De Paoli's credi-ble testimony, saying "Trust us and vote out the Union, voteno union."C. Analysisand Conclusionary FindingsConcerning the Respondent's Remarksat the December1 Assembly of EmployeesIt is clear that the December 1 meeting was called for thepurpose of urging the employees to vote against the Unionin the approaching December 6 election. In agreement with,the General Counsel, I find that the remarks made by Man-agement Representative Tobin recommending the estab-lishment of a committee system to replace the 'Union2 This is based on Ekstem's testimony who made the remark. On cross-examination, Ekstem conceded that Knowles did not say he was going toabandon the plant and close the shop, but that Knowles said he could, notthat he was going to.3Knowles testified that in reciting the stock transfer to the employees, hereached the point where he said, "the alternative to this was to close up orwords to that effect, and at this point, as I recall, Mr. Eksteinjumped off thestool he was sitting in front of me" and said, "That's a threat-an unfair laborpractice."Knowles testified that, following Ekstem's remark,he doesn't re-call what he said or if he said anything. 194DECISIONS OF NATIONAL LABOR RELATIONS BOARDviolated Section 8(a)(1) of the Act.N.L.R.B. v. United StatesRailway Equipment Company,424 F.2d 86 (C.A. 7, 1970);Fremont Newspapers, Inc.,436 F.2d 665 (C.A. 8, 1970).I find myself in agreement with the General Counsel'scontention that the Respondent's December 1 remarks tothe assembled employees, that unionization will result inloss of business from corporate and commercial firms andwill result in employee layoffs, was not privileged by Section8(c), but constituted an implied threat of employment loss,in violation of Section 8(a)(1) of the Act. The Respondentproduced no evidence to show thathis clientswould with-draw or had withdrawn their business because of theRespondent's unionization. The record shows that the un-ionization of the Respondent was a matter of generalknowledge and was publicized in trade journals and unionnewspapers. The Respondent produced evidence fromManagement Representative Stolte that on one occasion astate employee and on another occasion a friend of his hadinquired whether the Respondent was unionized, but thereis a total absence of any evidence that these people refusedto give any business to the Respondent because its archi-tects were represented by a union. Additionally, the recordshows that, during the certification year from September1971 to September 1972, the Respondent substantially in-creased its employee complement of architects. It is reason-able to infer, therefore, that the Respondent's architecturalwork substantially increased during the period of its unioni-zation.InBlaser Tool & Mold Company, Inc.,196 NLRB 374, theBoard, in reversing the Administrative Law Judge, held thatan employer's preelection speech to his employees in whichhe stated that his major customer was free to withdraw itspatronage at any time and he was apprehensive that thiscustomer would cease doing business with the employer ifthe employees voted for the union constituted a threat toclose down. In support of its conclusion, the Board said asfollows:It is well established that employer predictions ofadverse consequences arising from sources outside hiscontrol are required to have an objective factual basisin order to be permissible under Section 8(a)(1). TheRespondent offered no factual basis for Blaser's sug-gesting thepossibility that Winter Co. would withdrawits patronage if the employees voted for the Union. Inthese circumstances, and in view of the antiunion con-text of Blaser's remarks, we conclude that the state-ments were implied threats of job loss and plant closuremade for the purpose of inducing the employees to voteagainst the Union in the forthcoming Board election.As such, they constituted a violation of Section 8(a)(1)of the Act and interfered with the election. [Footnotesomitted.]The issue as to whether an employer's stated apprehensionthat unionism would result in customer withdrawal of busi-ness resultingin layoffs constitutes a threat not privilegedby Section 8(c) of the Act was considered by the UnitedStates SupremeCourtinN.L.R.B. v. Gissel Packing Compa-ny,395 U.S. 575 (1969), and the relatedSinclaircase, 395U.S. 575. In this connection, the Supreme Court stated (395U.S. at 618-620) as follows:Thus, an employer is free to communicate to his em-ployees any of his general views about unionism or anyof his specific views about a particular union, so longas the communications do not contain a "threat ofreprisal or force or promise of benefit." He may evenmake a prediction as to the precise effect he believesunionization will have on his company. In such a case,however, the prediction must be carefully phrased onthe basis of objective fact to convey an employer'sbelief as to demonstrably probable consequences be-yond his control or to convey a management decisionalready arrived at to close the plant in case of unioniza-tion. SeeTextileWorkers v. Darlington Mfg. Co.,380U.S. 263, 274, n. 20 (1965). If there is any implicationthat an employer may or may not take action solely onhis own initiative for reasons unrelated to economicnecessities and known only to him, the statement is nolonger a reasonable prediction based on available factsbut a threat of retaliation based on misrepresentationand coercion, and as such without the protection of theFirst Amendment. We therefore agree with the courtbelow that "[c]onveyance of the employer's belief, eventhough sincere, that unionization will or may result inthe closing of the plant is not a statement of fact unless,which is most improbable, the eventuality of closing iscapable of proof." 397 F.2d 157, 160. As stated else-where, an employer is free only to tell "what he rea-sonably believes will be likely economic consequencesof unionization that are outside his control," and not"threats of economic reprisal to be taken solely on hisown volition."N.L.R.B. v. River Togs, Inc.,382 F.2d198, 202 (C.A. 2, 1967).... that the Board has often found that employees,who are particularly sensitive to rumors of plant clos-ings . . . take hints as coercive threats rather than hon-est forecasts.Petitioner argues that the line between so-called per-mitted predictions and proscribed threats is too vagueto stand up under traditional First Amendment analy-sis and that the Board's discretion to curtail free speechrights is correspondingly too uncontrolled. It is truethat a reviewing court must recognize the Board's com-petence in the first instance to judge the impact ofutterancesmade in the context of the employer-em-ployee relationship. . . . But an employer, who hascontrol over that relationship and therefore knows itbest, cannot be heard to complain that he is without anadequate guide for his behavior. He can easily make hisviews known without engaging in "brinkmanship"when its becomes all too easy to "overstep and tumbleinto the brink".... At the least he can avoid coercivespeech simply by avoiding conscious overstatements hehas reason to believe will mislead his employees.Adopting the same rationale which led to my conclusionthat the Respondent's expressed apprehension that unioni-zation would result in loss of customers and would result inemployee layoffs constituted a threat not privileged by Sec-tion 8(c) of the Act, I also am of the opinion, and I find, thatthe Respondent's remarks that the employees, when laid off,would find themselves unwelcome at other architecturalfirms constituted an implied threat of blacklisting, not with-in the Section 8(c) free speech privilege. Here again, there HERTZKA AND KNOWLESwas no evidence that other architectural firms were black-listing.Remarks suggesting blacklisting by an employerhostile to unionism carried the implication that blacklistingwould be inaugurated. The record shows without disputethat layoffs are frequent in the architectural industry andarchitects are often loaned from one firm to another. Addi-tionally, the firms cooperate with one another in findingjobs for laid-off architects. It is clear, therefore, that archi-tects who are prone to be laid off would be especially sensi-tive to suggestions that they might be "black-listed." Hereagain, as frowned upon by the Supreme Court in theSinclaircase, the Respondent was engaging in "brinkmanship"when it became all to easy to "overstep and stumble into thebrink." The Respondent was raising the specter of "black-listing" to a group of employees sensitive to periodic layoffsand loans between employers. See alsoTexas Transport andTerminal Co.,187 NLRB 466;Coca Cola Bottling Companyof San Mateo,188 NLRB 590, where the Board held thatemployer remarks to employees that they would have diffi-culty in finding jobs elsewhere if they joined the Unionviolated Section 8(a)(1) of the Act.It needs no argument to support my further finding thatKnowles'angryremark at the December 1 meeting as fol-lows: "Come on Wayne, we don't have to put up with this;we can close down", constituted a threat in violation ofSection 8(a)(1) of the Act.D. The Committee SystemThe Respondent's employees were first introduced to thecommittee system as an alternative to representation by theUnion on November 15, 1972, when three architectural em-ployees from another firm appeared at a noon lunchtimeassembly of Respondent's employees and described thefunctions of the policy council which was functioning atSOM as an alternative to the OAE which had lost a repre-sentation election at that firm. Respondent's managementrepresentative, Tobin, who was present at this assembly,asked how the policy council was instituted and how therepresentatives were selected. He also asked the SOM peo-ple if the achievements of the policy council at SOM couldnot also be applied to Hertzka and Knowles, and if the SOMpeople didn't think the policy council could achieve atHertzka and Knowles what the Union could achieve.With the completion of the Board-supervised representa-tion election on December 6, 1972, which the Union lost,Vice President George Hanna announced to a group ofemployees that he was calling a meeting the next day wheremanagement was "going to put its money where its mouthwas." On the following day all the employees assembled forthe meeting at 10 a.m. in the drafting room. The meetingwas also attended by Management Representatives Hertz-ka, Knowles, Tobin, Hanna, and Stolte. Hanna chaired themeeting and began by telling the assembled group that,although the Union was decertified, there was also a signifi-cant vote for the Union, 11 individuals having voted for theUnion. Hanna went on to state that he wished to keeprapport between management and the employees and askedfor suggestions from the floor as to how this could be ac-complished. One suggestion from the floor was to set upsome form of committee structure which could act as a195spokesman for the employees to maintain a dialogue. Archi-tect employee Dennis Smith, using a previous union con-tract proposal for assistance, then suggested the formationof five committees as follows: (1) professional stature withthe firm; (2) remuneration for professional service; (3) mini-mum standards of professional employment; (4) efficiencycommittee; and (5) environmental committee.The functions of the committees were discussed from thefloor and questions asked in that regard. Explaining thefunctions of committees numbered 1, 2, and 3, above, Smithread them the functions outlined in the Union's contractproposal, I, II, III. (See G.C. Exh. 6).4 With respect to com-mittees numbered 4 and 5, above, Smith explained to thegroup that the efficiency committee would see if they couldmake the office run better. At this point Smith suggestedthat five employees serve on each committee so that eachof the 25 employees employed by the Respondent couldserve on a committee. Smith suggested that a member ofmanagement be on each committee which Smith said wouldbe beneficial to the action of each committee. EmployeeJohn Klein moved to adopt Smith's proposed committeesystem. Vice President Hanna called for a vote on Smith'sproposal by show of hands and the vote was overwhelm-ingly in favor of adopting the committee structure. After theemployees had voted on the motion, it was pointed out bysome individual that none of the management people hadvoted and someone made a statement at that time, "You areas much a part of this as anybody else. Why don't you vote."And at that point all the management representatives votedto adopt the committee structure, and the final vote, includ-ing that of management, was unanimous. After the vote wastaken, Vice President George Hanna said, "Well now, let'sdo it." That afternoon people were placed, as far as possible,on the committee of their choice. After the employee com-plement of each committee was determined, Smith, with thehelp of two other employees, designated a managementrepresentative for each committee. Having completed thefull committee complement, Smith took the list of names foreach committee to Vice President George Hanna and askedif it met with his approval. Hanna glanced at the list andsaid, "That's fine." Each management representative wasapproached by Smith to determine if they were satisfied toserve on the designated committee and each agreed to serve.All of the activity in connection with forming the committee4 The outline was as follows:I.Professional stature within the firmA. Standards of professional performance1.Identification of professional performance2. Identification of capability and responsibility3.Capability and responsibility in relation to objective criteria forcategory assignmentB. Standards for objective measurement of professionalstature1.Periodic review2.An evaluation system3. Individual assignmentII.Remuneration for professional serviceA. RatesB.Cost of living adjustmentC. IncentivesIII.Minimum standards of professional employmentA. Conditions of employmentB. Continuation and terminationC. Resolution of grievances 196DECISIONS OF NATIONAL LABOR RELATIONS BOARDwas performed on company time. It was the understandingthat the resolution of each committee would be communi-cated to top management by the management member ofthe committee. It was stated by Smith at the December 7meeting that the management individual would take an ac-tive part within the committee structure, would have thesame rights as other members of the committee, but couldnot be committee chairman. It was understood that if some-thing was resolved in the committee, then the managementmember of that committee would be obligated to take thisto the remainder of the management individuals and gettheir approval. According to the credible testimony of Den-nis Smith who presented the plan at the December 7 meet-ing, the management member of each committee couldvote. Smith himself is on the environmental committeewhich at the time of the hearing had had three meetings, allattended by Vice President Stolte who also votes on com-mittee action. At the time of the hearing the environmentalcommittee had not presented any demands to management.Committee meetings are held on lunchtime or on companytime without employees being docked, and the meetings areusually held in the Respondent's conference room. Thephysical environment committee reviews the physical officeor plant, how it can be improved and considers how theenvironment can be changed to improve the function of theindividual employees. The minimum standards committeeconsiders conditions of employment, wages, hours, benefits,vacation and sick leave, jury duty, and subjects of thatnature.Each committee has had several meetings prior to thehearing in this matter. The employees pay no dues and thereis no visible means of support other than that furnished bythe Respondent. Management members are contacted be-fore scheduling committee meetings. The managementmember participates in the discussion of the business beforethe meeting, is physically present. and is in a position toobserve the positions taken by the employee members of thecommittee, and to observe the vote of each employee com-mittee member.E. Analysis and Conclusionary Findings withRespect to the Validity of the CommitteeSystem at Hertzka and KnowlesThe Respondent first indicated its predilection for a com-mittee system as an alternative to the Union in the Novem-ber 15 meeting where Vice President Tobin, in the presenceof the assembled employees, asked the rhetorical questionif the SOM people didn't think the policy council couldachieve at Hertzka and Knowles what the Union couldachieve. This was confirmed in stronger language by VicePresident Tobin at the December 1 meeting where he pro-posed to the assembled employees,as a meansof defeatingthe Union in the approaching December 6 election, that "wecould set up a Policy Council at Hertzka and Knowlessimilar to that at SOM, and that it would be a more suitablealternative to the Union, and we could deal with the prob-lems wholly within the office without any outside assis-tance." 5The committee system was adopted at theDecember 7 meeting which was called by management andwhich was attended by all employees and all the manage-ment people. This December 7 meeting was called andchaired by Management Representative Hanna. The votewas taken in full view of management and managementpeople joined in the voting. It is clear without question thatthe Respondent interfered with the formation of the com-mittee system with its action in suggesting its formation andin calling,presiding at, attending, and votingat a meetingon the committee's establishment and functions. Moreover,management interferes with and dominates the administra-tion of the committee system by virtue of the fact that amanagement representative is a member of each committee,and attends and takes part in the business of the committeemeetings,observes the action and words of the employeemembers of the committee, votes on action taken by thecommittees, and observes the votes of others on committeebusiness.Thus, Respondent'smanagementsitson bothsides of the bargaining table and frustrates free collectivebargaining.SeeN.L.R.B. v. Stow Manufacturing Co., 217F.2d 900 (C.A. 2, 1954), where in agreement withAmericanEnka Corp. v. N.L.RB.,119 F.2d 60 (C.A. 4, 1941), thecourt, in enforcing the Board's disestablishment order, said:"Collective bargaining becomes a delusion and a snare if theemployer either directly or indirectly is allowed to sit onboth sides of bargaining table."Under the committee system which prevails at the Re-spondent, the employees, whose every action at committeemeetingsis under the intimate observation and surveillanceby management representatives, cannot functionas an in-dependent labor organization and the committee becomeslittlemore than a tool of management which perforce domi-nates and interferes with the administration of the commit-tees.Additionally, the Respondent supplies assistance andsupport to the committees by furnishing them with a meet-ing place and permitting the committees to meet on workingtime without loss of pay.Iam convinced and I find that the committees, all ofwhich are dealing with the Respondent with respect to wag-es, hours, and working conditions, are labor organizationswithin the meaning of Section 2(5) of the Act. I further findthat the Respondent has been and is dominating and inter-fering with the formation and administration of the commit-tees and has been and is contributing financial and othersupport to the committees, and has thereby engaged in andis engaging in unfair labor practices within the meaning ofSection 8(a)(2) and (1) of the Act.N.L.R.B. v. Cabot CarbonCo., 360 U.S. 203 (1959), and cases cited at footnote 14.I am in disagreement with the Respondent's contentionthat it is merely cooperating with the five committees andhas not dominated or interfered with the formation or ad-ministrationof the fivecommittees.The factsin the casescited by the Respondent are distinguishable in that the orga-nizations there were not formed in a context of antiunionhostility, the labor organizations were in fact independentand free from employer control, and the assistance givenwas minor and did not destroy the labor organization inde-pendence.5The quoteis from Ekstein's credible and corroboratedtestimony. HERTZKA AND KNOWLES197As I have detailed above in this Decision, it is establishedthat the committee system was suggested by management asa meansof defeating the Union in an approaching Boardelection and the committees were nurtured in a backgroundof hostility to the certified Union involving threats of black-listing, employee layoffs, and plant closure if the Union wasretained.The committees were formed in a meeting of employeeson December 7, called for that express purpose by manage-ment and presided over by management, at which all themanagement executives attended and approved the forma-tion of a committee system which could function only in thepresence of, and with the attendance of, a managementrepresentative who by his mere presence and participationdestroys the independence of the committee.Under all of the circumstances, I am persuaded, and Ifind, that the Respondent is violating Section 8(a)(2) and (1)of the Act, requiring the remedy of disestablishment. See,e.g.,N.L.R.B. v. Wemyss, d/b/a Coca-Cola Bottling Compa-ny of Stockton,212 F.2d 465, 471 (C.A. 9, 1954);N.L.R.B.v. Ampex Corporation,442 F.2d 82 (C.A. 7, 1971);N.L.R.B.v. Arrow Specialties, Inc.,437 F.2d 522 (C.A. 8, 1971);N.L.R.B. v. Buitoni Foods Corporation,298 F.2d 169, 173 (C.A.3, 1962);N.L.R.B. v. Philamon Laboratories, Inc.,298 F.2d176,181 (CA. 2, 1962);N.L.R.B. v. Clapper's Mfg., Inc.,458F.2d 414 (C.A. 3, 1972);N.L.R.B. v. Thompson Ramo Wool-dridge, Inc.,305 F.2d 807, 810 (C.A. 7, 1962);Utrad Corp.v.N.L.R.B.,454 F.2d 520 (C.A. 7, 1971);Overland Distribu-tion Centers, Inc.,194 NLRB 727;Goulds Pumps, Inc.,196NLRB 820;Distribution Centers,197 NLRB1;Solmica,Inc.,199 NLRB No.41; Justus Company, Inc.,199 NLRBNo. 51;Mikami Brothers,188 NLRB 522;Glover PackingCompany,191 NLRB 547;Tierney Electrical ManufacturingCompany,192 NLRB 229;Lowen Company, Inc.,203 NLRBNo. 86.and obstructing commerce and the free flow of commerce.Upon the basis of the foregoing findings of fact and uponthe entire record in the case, I make the following:CONCLUSIONS OF LAW1.Respondent, Hertzka and Knowles, is an employerengaged in commerce within the meaning of Section 2(6)and (7) of the Act.2.Organization of Architectural Employees, Local 2001,United Brotherhood of Carpenters and Joiners of America,AFL-CIO, is a labor organization within the meaning ofSection 2(5) of the Act.3.The five committees, known as (1) professional staturewith the firm, (2) remuneration for professional services, (3)minimum standards, (4) efficiency, and (5) physical envi-ronment, with which the Respondent deals with respect towages, hours, and other terms and conditions of employ-ment, constitute labor organizations within the meaning ofSection 2(5) of the Act.4.By dominating and interfering with the formation andthe administration of the aforesaid committees and by con-tributing financial or other support to them, the Respondenthas violated and is violating Section 8(a)(2) and (1) of theAct.5.By its implied threats of closing down, employee lay-offs, and employee blacklisting made to its employees, theRespondent has interfered with, restrained, and coercedemployees in the exercise of their rights guaranteed in Sec-tion 7 of the Act, and has thereby violated and is violatingSection 8(a)(1) of the Act.6.The aforesaid unfair labor practices have and are af-fecting commerce within the meaning of Section 2(6) and(7) of the Act.THE REMEDYIV. THE OBJECTIONS TO ELECTIONAs I have found that the Respondent engaged in seriousunfair labor practices within the purview of the Union'stimely objection to the election, in the interval between thefiling of the decertification petition on November 3, 1972,in Case 20-RD-824 and the secret ballot election held onDecember 6,1972,and as I further find that such conductby the Respondent interfered with the employees' free anduncoerced choice in the selection or retention of the Unionas the exclusive collective bargaining representative, I shallrecommend that the Union's objection to the election besustained and that the aforesaid election be set aside andthat a new election be held at an appropriate time within thesound discretion of the Regional Director for Region 20 ofthe Board. SeeDal-tex Optical Company, Inc.,137 NLRB1782, 1786-87;General Shoe Corporation,77 NLRB 124.V. THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of Respondent set forth in section III,above, occurring in connection with its operations de-scribed in section I, above, have a close, intimate, and sub-stantial relation to trade, traffic, and commerce among theseveral States and tend to lead to labor disputes burdeningHaving found that the Respondent has unlawfully domi-nated and interfered with the formation and administrationof the committees referred to above in this Decision and hascontributed financial and other support to the committees,I will recommend that the Respondent be required to with-draw and withhold all recognition from and completelydisestablish the aforesaid committees or any successorthereto.Having found that the Respondent engaged in other un-fair labor practices in violation of Section 8(a)(1), I shallrecommend that it cease and desist from such conduct andthat it take certain affirmative action to effectuate the poli-cies of the Act.Upon the foregoing findings of fact, conclusions of lawand the entire record in the case, and pursuant to Section10(c) of the Act, I hereby issue the following recommended:ORDER6Respondent,Hertzka and Knowles, its officers,agents,successors,and assigns, shall:6In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions,and recommended Order herein shall, as provided in Sec. 102.48of the Rules and Regulations,be adoptedby theBoard and become itsfindings,conclusions,and Order,and all objections thereto shall be deemedwaived for all purposes. 198DECISIONS OF NATIONAL LABOR RELATIONS BOARD1.Cease and desist from:(a)Dominating or interfering with the formation or ad-ministration of the committees referred to herein or anysuccessor thereto, or any other labor organization, or con-tributing financial or other support thereto.(b)Directly or indirectly threatening employees with lay-offs or blacklisting or threatening to close down if theysupport or select the Union herein as their collective-bar-gaining representative.(c) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of rightsguaranteed in Section 7 of the Act.2.Take the following affirmative action which I find willeffectuate the policies of the Act:(a)Withdraw all recognition from the several commit-tees referred to in this Decision and completely disestablishsaid committees or any successor thereto as the collective-bargaining representative of its employees with respect towages, hours, rates of pay, grievances, and other terms andconditions of employment.(b Post at its offices in San Francisco, copies of the at-tached notice marked "Appendix." 7 Copies of said notice,on forms provided by the Regional Director for Region 20,shall, after being signed by an authorized representative beposted as herein provided immediately upon receipt thereof,and be so maintained by it for 60 consecutive days thereaf-ter, in conspicuous places, including all places where noticesto employees are customarily posted. Reasonable steps shallbe taken to insure that said notices are not altered, defaced,or covered by any other material.(c)Notify the aforesaid Regional Director, in writing,within 20 days from the date of receipt of this Decision,what steps Respondent has taken to comply herewith.7 In the event that the Board'sOrder is enforced by a Judgment of theUnited States Court of Appeals,the words in the notice reading"Posted byOrder of the National Labor Relations Board"shall read"Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe NationalLaborRelations Board."APPENDIXNOTICE ToEMPLOYEESPOSTED BY ORDER OF THENATIONAL LABORRELATIONS BOARDAn Agency of the UnitedStatesGovernmentAfter a trial at which all sides had the opportunity to presenttheir evidence, an Administrative Law Judge of the Nation-al Labor Relations Board has found that we violated theNational Labor Relations Act, and has ordered us to postthis notice and to keep our word about what we say in thisnotice.The Act gives all employees these rights:To engagein self-organizationTo form, join, or help unionsTo bargain collectively through a representative oftheir own choosingTo act together for collective bargaining or othermutual aid or protectionTo refrain from any or all of these things.WE WILL NOT do anything that interferes with theserights.More specifically,WE WILL NOT directly or indirectly threaten employeeswith layoffs or blacklisting or threaten to close down,for the purpose of discouraging their membership inand support of the Organization of Architectural Em-ployees, Local 2001, United Brotherhood of Carpen-ters and Joiners of America, AFL-CIO.WE WILL permanently withdraw and withhold recog-nition from and completely disestablish the commit-tees,orany successor thereto,asbargainingrepresentative of our employees.WE WILL NOT in any like or relatedmanner interferewith, restrain, or coerce our employees in the exerciseof the rights guaranteed in Section 7 of the Act.DatedByHERTZKA AND KNOWLES(Employer)(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material. Any questions concerningthis notice or compliance with its provisions may be direct-ed to the Board's Office, 13018 Federal Building, Box 36047, 450 Golden Gate Avenue, San Francisco, California94102, Telephone 415-556-0335.